DETAILED ACTION
Status of Application: Claims 1-6, 8-18, 20, and 22-24 are present for examination at this time.  
Claims 1-6, 8-18, 20, and 22-24 are allowed.
The claims have been amended to embrace previously identified allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 12/1/2020 has been considered (the sections in English) by the Examiner and made of record in the application file.

                                                     Examiner’s Amendments
Per MPEP rules regarding previously withdrawn claims where previously restricted claims embrace the same allowable subject matter, rejoinder is proper. Accordingly, the claims currently listed as withdrawn are rejoined and allowed (Claims 4, 6, 10, 12, and 17-20).


                                                       Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 12, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1 and 10): The claims have been amended to take what was previously non-functional descriptive matter relating to message contents (i.e., the detailed information in the message regarding Bandwidth Parts, aka BWPs) and make that information See e.g., Wang et al., US2015/0201356A1 at ¶17 and figure 1, inter alia, where the system provides for handover messages sent from the target cell via the source cell to a “WRTU” aka user equipment, where the configuration information in that message includes at least parameters for the channel).
The closest prior art of record  “Activation Procedure For Dormant Cells” by Damnjanovic US2014/0235243A1 (“Damnjanovic”), “Apparatus And Method For Handover Between Two Networks During An Ongoing Communication” by Pecen et al., US2005/0227691 (“Pecen”), and “Method And Apparatus For Performing A Handover In An Evolved Universal Terrestrial Radio Access Network” by Wang et al., US2015/0201356A1, while discussing the concept of transmitting handover requests based on bandwidth needs and in response the system sending messages to enable such a handover where the handover is made in accordance with bandwidth allocations based on such a request, the prior art fails to narrowly anticipate or in combination render obvious the specific functionality of the information, i.e., how exactly the information is used such as exact BWPs per cell, that mid-handover, on the basis of BWP determinations there is a system response to transmit a request where access occurs on that specifically identified and determined BWP. 
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642